DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on May 27, 2020 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

35 USC § 101 Statutory Analysis
The claims do not recite any of the judicial exceptions enumerated in the 2019 Revised Patent Subject Matter Eligibility Guidance. Further, the claims do not recite any method of organizing human activity, such as a fundamental economic concept or managing interactions between people. Finally, the claims do not recite a mathematical relationship, formula, or calculation. Thus, the claims are eligible because they do not recite a judicial exception.

Claim Rejections - 35 USC § 101

35 U.S.C. §101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 20 is rejected under 35 U.S.C. §101 because the claimed invention is directed to non-statutory subject matter. The claim does not fall within at least one of the four categories of patent eligible subject matter because the broadest reasonable interpretation of the claimed “a storage medium”, consistent with a conclusion reached by one skilled in the art based on both the specification disclosure and the state-of-the-art, is that the full scope covers transitory “signal” embodiments. The state-of-the-art at the time the invention was made included signals, carrier waves and other wireless communication modalities (e.g. RF, infrared, etc.) as media on which executable code was recorded and from which computers acquired such code. Thus, the full scope of the claim covers “signals” and their equivalents, which are non-statutory per se (In re Nuijten, 500 F.3d 1346, 84 USPQ2d 1495 (Fed. Cir. 2007)).
The examiner suggests clarifying the claims to exclude such non-statutory signal embodiments, such as (but not limited to) by reciting a “non-transitory storage medium”, or equivalents.

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. §102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-7, 14-16 and 18-20 are rejected under 35 U.S.C. §102(a)(1) as being anticipated by Jain (U.S. Patent Application Publication No. US 2016/0267346 A1) (hereafter referred to as “Jain”).  
With regard to claim 1, Jain describes acquiring an image (see Figure 3, element 302, see Figure 6, element 610, see Figure 7, element 710, and refer for example to paragraphs [0044], [0058] and [0059]); extracting a contour of a predetermined target comprised in the initial image during a transmission process of pixel data of the initial image (see Figure 6, elements 620 and 630, see Figure 7, elements 720 and 730, and refer for example to paragraphs [0058] and [0059]); and obtaining information of the predetermined target according to the contour of the predetermined target comprised in the initial image (see Figure 6, element 640, see Figure 7, element 740, and refer for example to paragraphs [0058] and [0059]).
As to claim 2, Jain describes wherein extracting the contour of the predetermined target comprised in the initial image comprises performing an image preprocessing operation on the pixel data of the initial image sequentially acquired in the transmission process to sequentially obtain binary pixel data of a binary image corresponding to the initial image (refer for example to paragraph [0050]); and extracting at least one connected domain in the binary image based on the binary pixel data, which has been obtained, to determine the contour of the predetermined target comprised in the initial image (refer for example to paragraph [0050]).
In regard to claim 3, Jain describes wherein the image preprocessing operation comprises sequentially performing a grayscale conversion operation on the pixel data of the initial image to obtain grayscale values of the pixel data of the initial image (refer to paragraphs [0050] and [0051]); and comparing the grayscale values of the pixel data with a threshold parameter, and in a case where a grayscale value of one of the pixel data is greater than the threshold parameter, a grayscale value of a corresponding binary pixel data is zero, and in a case where a grayscale value of one of the pixel data is less than or equal to the threshold parameter, a grayscale value of a corresponding binary pixel data is one (refer for example to paragraphs [0050] and [0051]).
With regard to claim 4, Jain describes wherein the image preprocessing operation further comprises performing a contrast enhancement operation on the grayscale values of the pixel data of the initial image (refer to paragraph [0053]).
As to claim 5, Jain describes wherein the image preprocessing operation further comprises sequentially performing a cache operation on the grayscale values of the pixel data of the initial image, or sequentially performing a cache operation on the grayscale values of the pixel data subjected to the contrast enhancement operation; and performing a Gaussian filtering operation on a plurality of rows of grayscale values that are cached (refer for example to paragraph [0049] and [0055]).
In regard to claim 6, Jain describes wherein the threshold parameter is acquired by a fixed threshold method or a dynamic threshold method (refer for example to paragraph [0050]).
With regard to claim 7, Jain describes wherein the image preprocessing operation further comprises performing a boundary erosion operation and/or a dilation operation on the pixel data of the binary image (refer for example to paragraphs [0048], [0049] and [0050]).
As to claim 14, Jain describes further comprising before the initial image is acquired, acquiring an intercept parameter of an intercept region, and only acquiring a portion of the initial image corresponding to the intercept region from an image capture device based on the intercept parameter, so as to process the portion of the initial image (refer for example to paragraphs [0048], [0049] and [0050]).
In regard to claim 15, Jain describes wherein the intercept parameter comprises data, which is to be retained upon counting based on a field synchronization control signal and/or a clock signal of the image capture device, of the initial image (refer for example to paragraphs [0048], [0049] and [0050]).
With regard to claim 16, Jain describes wherein the predetermined target is a human body (see Figures 9A-D and refer for example to paragraph [0064]).
In regard to claim 18, Jain describes a processor, a storage and one or more computer program modules stored in the storage and configured to be executed by the processor, wherein the one or more computer program modules comprise instructions for executing the image processing method according to claim 1 (see Figure 10 and refer for example to paragraph [0068]).
With regard to claim 19, Jain describes further comprising an image capture device, wherein the image capture device is configured to acquire the initial image (see Figures 1A-B and refer for example to paragraph [0030]).
As to claim 20, Jain describes a storage medium, non-temporarily storing computer readable instructions, wherein in a case where the computer readable instructions, which is stored non-temporarily, are executed by a computer, the storage medium performs the image processing method according to claim 1 (see Figure 10 and refer for example to paragraph [0068]).


Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. §103(a) which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.    Determining the scope and contents of the prior art.
2.    Ascertaining the differences between the prior art and the claims at issue.
3.    Resolving the level of ordinary skill in the pertinent art.
4.    Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 13 is rejected under 35 U.S.C. §103(a) as being unpatentable over Jain (U.S. Patent Application Publication No. US 2016/0267346 A1) (hereafter referred to as “Jain”) in view of Wang (U.S. Patent No. 8,290,253) (hereafter referred to as “Wang”).
	The arguments advanced in section 7 above, as to the applicability of Jain, are incorporated herein.
With regard to claim 13, although Jain does not expressly describe the extracting coordinates of the contour of the predetermined target comprised in the initial image and storing the coordinates and calculating the coordinates of the contour of the predetermined target to obtain the information of the predetermined target, such a technique is well known and widely utilized in the prior art.
Wang discloses a discloses an apparatus and method for applying Gaussian mixture models to local image patches using an adaptive color lookup table (see Figures 1, 2, 7 and 26, and refer for example to the abstract) which describes extracting coordinates of the contour of the predetermined target comprised in the initial image and storing the coordinates and calculating the coordinates of the contour of the predetermined target to obtain the information of the predetermined target (refer for example to column 18, line 50 through column 19, line 13).
Given the teachings of the two references and the same environment of operation, namely that of systems for extracting a contour of a predetermined target, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Jain system in the manner described by Wang according to known methods to yield predictable results and would have been motivated to do so with a reasonable expectation of success in order to provide for increased processing efficiency and higher accuracy as suggested by both (refer for example to column 2, lines 23-60), which fails to patentably distinguish over the prior art absent some novel and unexpected result.


Allowable Subject Matter
Claims 8-12 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 


Relevant Prior Art

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Taylor, Mitsunaga, Yamashita, Steinberg, Sambongi, Lopota, Aragaki, Lin, Yoshikawa and Bott all disclose systems similar to applicant’s claimed invention.  








Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jose L. Couso whose telephone number is (571) 272-7388. The examiner can normally be reached on Monday through Friday from 5:30am to 2:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Bella, can be reached on 571-272-7778. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.




/JOSE L COUSO/Primary Examiner, Art Unit 2667                                                                                                                                                                                                        
February 10, 2021